DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peter Knoll U.S. Patent 7,862,113 B2 (Knoll).
Regarding claim 1, Knoll discloses a climate controlled system comprising: a movable member (Element 38, 154) disposed in a recess of a cushion (Element 130) and forming part of an occupant support surface with the cushion; a heater (Element 142, 144, 136) overlaying the cushion and the movable member, the heater including: a flexible substrate (Element 136), a heating element (Element 142), and an adhesive layer (Element 144), wherein the flexible substrate includes adhesive on opposing longitudinal edge region and the adhesive directly or indirectly connects the heater to the cushion (Column 4 Lines 17-30); wherein the adhesive layer to anchors the heater as the flexible substrate stretches or moves with the movable member as the movable member moves (Figure 4).  
Regarding claim 8, Knoll discloses the climate controlled system wherein the movable member is a pneumatic cushion, massage device, mechanical lumbar support, inflatable lumbar support, or a combination thereof (Element 154).  
Regarding claim 11, Knoll discloses the climate controlled system wherein the heater extends into a trench of the cushion and connects to a sidewall of the trench (Figure 3 and 4, interior of Element 130).  
Regarding claim 12, Knoll discloses the climate controlled system wherein the heater is directly connected to a surface of the cushion (Figure 1-4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter Knoll U.S. Patent 7,862,113 B2 (Knoll) in view of Gerald Kuhn U.S. Patent 4,044,221 (Kuhn).
Regarding claim 3, Knoll discloses the climate controlled system comprising the heating element (Element 42).  Knoll does not directly disclose the heating element to be a wire.  Kuhn discloses a flexible seat heater wherein the heating element is a wire (Column 2 Lines 20-32).  
.  

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter Knoll U.S. Patent 7,862,113 B2 (Knoll) in view of Neville S. Batliwalla et al. U.S. Patent 4,777,351 (Batliwalla). 
Regarding claims 5 and 6, Knoll discloses the climate controlled system comprising the flexible substrate.  Knoll does not directly disclose the flexible substrate to be perforated and include slits for the movable flexible substrate at the slit.  Batliwalla discloses a heat mat comprising slits and perforations so that the substrate is movable at the slit (Column 9 Line 61-Column 10 Line 10). 
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Knoll as taught by Batliwalla to include Batliwalla’s slits and perforations.  Such a modification would provide a means for the substrate to be flexible.
The direction, orientation, and arrangement of the slits is a design modification well known in the art.  

Allowable Subject Matter
Claims 2, 4, 7, 9, 10, 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636